Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
Applicant’s RCE is entered.
Allowable Subject Matter
The combination of dependent claim 5 and dependent claim 10 together with all of the limitations of the base claim and any intervening claims would be allowable over the prior art of record. 
Claim 16 and 17 are objected to as being dependent on a rejected base claim but would be allowable over the prior art if rewritten into independent form.  
Response to the applicant’s arguments 
The amendment is entered.
A new search was conducted and a new reference was found.  Applicant’s arguments are now moot in view of the new rejection of the claims.
26-28)   

    PNG
    media_image1.png
    783
    798
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    998
    670
    media_image2.png
    Greyscale
Claim 1 is amended to recite and the primary reference is silent but Edge ‘626 teaches  ‘…determining whether other vehicles are detected, wherein only in-he an affirmative, (see FIG. 8 where the target UE receives 801-804 assistance and in block 1408 the device receives assistance data 1408;   ) waypoint information is added to the optional information in the radio frame; (see claim 26 where the broadcast message provides assistance data for location services) and transmitting, by the UAV, the radio frame that includes the geolocation information and the optional information utilizing the 3GPP radio protocol (see paragraph  2-5 where the solutions can use 3GPP and 48-55) to broadcast the current geolocation of the UAV to another UAV”.  (see FIG. 4, where the PAD broadcast message is provided to another device)
It would have been obvious for one of ordinary skill in the art before the time of the invention to combine the disclosure of Franceschini and the teachings of EDGE since EDGE teaches that a broadcast message can provide location services to other devices.  The broadcast message can include 3GPP radio format.  The message can include in paragraph 40-41 assisted GPS, and AFLT to obtain a precise location of the device.    See paragraphs 55-60 of EDGE.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Pub. No: 2,175,290 A1 to Franceschini et al. (US20100085236A1) and in view of U.S. Patent Pub. No. US 2016/0292403 to Gong that was filed in 2015 and in view of U.S. Patent Application Pub. No.: US 2017/0124884 A1 to Shaw et al. that is assigned to AT&T and was filed in 2015 and in view of U.S. Patent App. Pub. No.: US20130223626A1 to Edge et al. that was filed on 8-30-2011. 

    PNG
    media_image3.png
    655
    839
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    742
    1012
    media_image4.png
    Greyscale
Franceschini discloses “1.    (Currently Amended) A method (UAV) broadcasting geolocation information of the UAV, comprising: (see FIG. 4 where 1. The uav position and 2. The uav identification are provided and broadcast as a message in block 406 to other manned aircraft 200-m and to other drones 100-1 in FIG. 1 and 100-n) 

    PNG
    media_image5.png
    824
    1040
    media_image5.png
    Greyscale
 Franceschini discloses “determining ;  (see FIG. 2 where the global positioning system 185 provides the GPS location to the GPS interface 110 and then this positional data is formatted to a message in block 120 and then it is amplified in power 170 and transmit via an antenna 180)
Franceschini discloses “preparing 
identifying the current geolocation of the UAV, wherein the prepared radio frame is for a radio protocol ; ;  (see FIG. 2 where the global positioning system 185 provides the GPS location to the GPS interface 110 and then this positional data is formatted to a message in block 120 and then it is amplified in power 170 and transmit via an antenna 180; see paragraph 26-28) 
    PNG
    media_image6.png
    989
    809
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    691
    811
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    823
    1058
    media_image8.png
    Greyscale

Franceschini is silent but Shaw teaches “..of a 3rd Generation Partnership Project (3GPP) radio protocol; (see paragraph 33 where the radio network 112 can operated with 3gpp) and preparing by the uav optional information” (see FIG.4b where the drone id is provided to be next in queue or to enter a holding pattern) …”determining whether other vehicles are detected wherein only in the affirmative waypoint information is added to the optional information in the radio frame”. (see FIG. 4a where the drone is determined to be receiving in a message 1. The drone flight configuration, 2. Drone id, 3. Drone route, and 4. Priority of the drone; and if there is capacity available then the flight instructions are provided in block 424 however if there are no capacity available to the drone then the drones are put in a holding pattern and if high priority then the drone can proceed in blocks 402-412; see paragraph 36-38; see also message 118 and 130 where the message has packets with 1. Drone id, 2. The drone route 3. The drone priority and in block 130 4. the drone capacity and the number of active drones and 5. The active drone ids, and 6 the drone waiting in line)
It would have been obvious for one of ordinary skill in the art before the time of the invention to combine the disclosure of Franceschini and the teachings of Shaw since Shaw teaches that in FIG. 1-4 the drone can receive a message from the base station and a drone origin system. See elements 116, 118 and 130.  The message 118 and 130 has packets with 1. Drone id, 2. The drone route 3. The drone priority and in block 130 4. the drone capacity and the number of active drones and 5. The active drone ids, and 6 the drone waiting in line.  Additionally, the drones can include a traffic management system where by analyzing the message the drone can understand if they have to wait  or if the traffic is light and they can proceed. This provides an improved drone flight control system without a centralized entity to provide a dynamic and low cost flight control system that provides less traffic unless the drone is high priority uav.   See paragraphs 18-40 of Shaw.

Franceschini discloses “preparing (see FIG. 4 where 1. The uav position and 2. The uav identification are provided and broadcast as a message in block 406 to other manned aircraft 200-m and to other drones 100-1 in FIG. 1 and 100-n)”.
Franceschini is silent but Gong teaches “… with the UAV for inclusion in the radio frame: and”  (see claims 1-28 where the uav can provide information to other uavs including software update, a nationality, citizenship, impact energy etc)
Franceschini discloses “…transmitting  (see FIG. 4 where 1. The uav position and 2. The uav identification are provided and broadcast as a message in block 406 to other manned aircraft 200-m and to other drones 100-1 in FIG. 1 and 100-n)”. 

    PNG
    media_image9.png
    811
    949
    media_image9.png
    Greyscale
It would have been obvious for one of ordinary skill in the art before the time of the invention to combine the disclosure of Franceschini and the teachings of Gong since Gong teaches that in FIG. 40 a first UAV 4010a can communicate a message 4030 including a first flight regulation in the message and a geo-fence identification ID1 in the message and a second UAV 4020b also can provide a message 4030 that includes a second flight regulation and a second geo-fence identification ID2. Also a base station can provide similar messages 4010b to each drone 4020a-b.     This is used to determine a speed and acceleration of the drones/target and to detect the drone’s speed and acceleration and position. Then a kinematic model of the motion can be taken to reveal a three dimensional velocity and acceleration of the object and so they avoid this area. This profile 4030 can be used for collision avoidance purposes that is highly accurate. Additionally, the drones can include an ad hoc flight control system without a centralized entity to provide a dynamic and low cost flight control system.   See paragraphs 793-803 and claims 1-28 of Gong. 
    PNG
    media_image1.png
    783
    798
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    998
    670
    media_image2.png
    Greyscale
Claim 1 is amended to recite and the primary reference is silent but Edge ‘626 teaches  ‘…determining whether other vehicles are detected, wherein only in-he an affirmative, (see FIG. 8 where the target UE receives 801-804 assistance and in block 1408 the device receives assistance data 1408;   ) waypoint information is added to the optional information in the radio frame; (see claim 26 where the broadcast message provides assistance data for location services) and transmitting, by the UAV, the radio frame that includes the geolocation information and the optional information utilizing the 3GPP radio protocol (see paragraph  2-5 where the solutions can use 3GPP and 48-55) to broadcast the current geolocation of the UAV to another UAV”.  (see FIG. 4, where the PAD broadcast message is provided to another device)
It would have been obvious for one of ordinary skill in the art before the time of the invention to combine the disclosure of Franceschini and the teachings of EDGE since EDGE teaches that a broadcast message can provide location services to other devices.  The broadcast message can include 3GPP radio format.  The message can include in paragraph 40-41 assisted GPS, and AFLT to obtain a precise location of the device.    See paragraphs 55-60 of EDGE.

Claims 2-4 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Pub. No: 2,175,290 A1 to Franceschini et al. (US20100085236A1) and in view of U.S. Patent Pub. No. US 2016/0292403 to Gong that was filed in 2015 and in view of Shaw and in view of Edge.  

Franceschini is silent but Gong teaches “… 2.    (Currently Amended) The method (See FIG. 3 where the radio information has 1. User information, 2. Uav information, 3. Geofence data and 4. Flight regulations; see paragraph 417 and 751)”. 
It would have been obvious for one of ordinary skill in the art before the time of the invention to combine the disclosure of Franceschini and the teachings of Gong since Gong teaches that in FIG. 40 a first UAV 4010a can communicate a message 4030 including a first flight regulation in the message and a geo-fence identification ID1 in the message and a second UAV 4020b also can provide a message 4030 that includes a second flight regulation and a second geo-fence indenticiation ID2. Also a base station can provide similar messages 4010b to each drone 4020a-b.     This is used to determine a speed and acceleration of the drones/target and to detect the drone’s speed and acceleration and position. Then a kinematic model of the motion can be taken to reveal a three dimensional velocity and acceleration of the object and so they avoid this area. This profile 4030 can be used for collision avoidance purposes that is highly accurate. Additionally, the drones can include an ad hoc flight control system without a centralized entity to provide a dynamic and low cost flight control system.   See paragraphs 793-803 and claims 1-28 of Gong.

Franceschini discloses a beacon transmitter in the abstract but is silent but Gong teaches “… 3.    (Currently Amended) The method (see paragraph 1075)”. 
It would have been obvious for one of ordinary skill in the art before the time of the invention to combine the disclosure of Franceschini and the teachings of Gong since Gong teaches that in FIG. 40 a first UAV 4010a can communicate a message 4030 including a first flight regulation in the message and a geo-fence identification ID1 in the message and a second UAV 4020b also can provide a message 4030 that includes a second flight regulation and a second geo-fence indenticiation ID2. Also a base station can provide similar messages 4010b to each drone 4020a-b.     This is used to determine a speed and acceleration of the drones/target and to detect the drone’s speed and acceleration and position. Then a kinematic model of the motion can be taken to reveal a three dimensional velocity and acceleration of the object and so they avoid this area. This profile 4030 can be used for collision avoidance purposes that is highly accurate. Additionally, the drones can include an ad hoc flight control system without a centralized entity to provide a dynamic and low cost flight control system.   See paragraphs 793-803 and claims 1-28 of Gong.

Franceschini is silent but Gong teaches “… 4.    (Currently Amended) The method (see paragraph 168-173);
It would have been obvious for one of ordinary skill in the art before the time of the invention to combine the disclosure of Franceschini and the teachings of Gong since Gong teaches that in FIG. 40 a first UAV 4010a can communicate a message 4030 including a first flight regulation in the message and a geo-fence identification ID1 in the message and a second UAV 4020b also can provide a message 4030 that includes a second flight regulation and a second geo-fence indenticiation ID2. Also a base station can provide similar messages 4010b to each drone 4020a-b.     This is used to determine a speed and acceleration of the drones/target and to detect the drone’s speed and acceleration and position. Then a kinematic model of the motion can be taken to reveal a three dimensional velocity and acceleration of the object and so they avoid this area. This profile 4030 can be used for collision avoidance purposes that is highly accurate. Additionally, the drones can include an ad hoc flight control system without a centralized entity to provide a dynamic and low cost flight control system.   See paragraphs 793-803 and claims 1-28 of Gong.

Claim 5 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Pub. No: 2,175,290 A1 to Franceschini et al. (US20100085236A1) and in view of U.S. Patent Pub. No. US 2016/0292403 to Gong that was filed in 2015 and in view of United States Patent Application Pub. No.: US 2016/0270062 A1 to Dinan that was filed in 2015 and in view of Shaw and in view of Edge.  
Franceschini is silent but Dinan teaches “…5.    (Currently Amended) The method includes transmitting the radio frame in a Packet Broadcast Control Channel (PBCCH) to the base station  (See abstract and paragraphs 98, 101, 103, 104 and 119). 
It would have been obvious for one of ordinary skill in the art before the time of the invention to combine the disclosure of Franceschini and the teachings of DINAN since DINAN teaches that a control channel data point or section can be used in the message for a broadcast of information and if the message information does not match the expected in a second cell portion then the communication channel can be terminated.  Then the transmission can cease for improved resources during broadcasting.  See paragraphs 90-96 and claims 1-2 of Dinan. 
Claims 6-7 are cancelled. 
Claim 6 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Pub. No: 2,175,290 A1 to Franceschini et al. (US20100085236A1) and in view of U.S. Patent Pub. No. US 2016/0292403 to Gong that was filed in 2015 and in view of Edge.  

Franceschini is silent but Gong teaches “… 6.    (Currently Amended) The method includes broadcasting the radio frame in a direct peer-to-peer communication to other UAVs via a sidelink broadcast.  (see paragraph 172-180)”. 
It would have been obvious for one of ordinary skill in the art before the time of the invention to combine the disclosure of Franceschini and the teachings of Gong since Gong teaches that in FIG. 40 a first UAV 4010a can communicate a message 4030 including a first flight regulation in the message and a geo-fence identification ID1 in the message and a second UAV 4020b also can provide a message 4030 that includes a second flight regulation and a second geo-fence indenticiation ID2. Also a base station can provide similar messages 4010b to each drone 4020a-b.     This is used to determine a speed and acceleration of the drones/target and to detect the drone’s speed and acceleration and position. Then a kinematic model of the motion can be taken to reveal a three dimensional velocity and acceleration of the object and so they avoid this area. This profile 4030 can be used for collision avoidance purposes that is highly accurate. Additionally, the drones can include an ad hoc flight control system without a centralized entity to provide a dynamic and low cost flight control system.   See paragraphs 793-803 and claims 1-28 of Gong.

Claim 7 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Pub. No: 2,175,290 A1 to Franceschini et al. (US20100085236A1) and in view of U.S. Patent Pub. No. US 2016/0292403 to Gong that was filed in 2015 and in view of United States Patent No.: 11,044,192 B2 to Kim et al. that was filed in 2016.    

Franceschini is silent but KIM teaches “…7.    (Currently Amended) The method (See col. 13, lines 1-65)”. 
It would have been obvious for one of ordinary skill in the art before the time of the invention to combine the disclosure of Franceschini and the teachings of KIM since KIM teaches that a mobility event can be determined in the wireless device.  Then wireless parameters of the signal can be changed to accommodate the resources for the signal to ensure proper uplink and downlink and power consumption using a PSBCH format.   See col. 2, line 29 to col. 4, line 10 of Kim.

Claim 8 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Pub. No: 2,175,290 A1 to Franceschini et al. (US20100085236A1) and in view of U.S. Patent Pub. No. US 2016/0292403 to Gong that was filed in 2015 and in view of United States Patent App. Pub. No.: US20170374572A1 to Kleinbeck et al. that was filed in 2013 and in view of Shaw and in view of Edge.    

Franceschini is silent but Kleinbeck et al. teaches “…8.    (Currently Amended) The method claim k wherein the preparing the radio frame further includes providing latitude, longitude, altitude and  (see paragraph 112, 113, and 288);
It would have been obvious for one of ordinary skill in the art before the time of the invention to combine the disclosure of Franceschini and the teachings of KLIENBECK since KLIENBECK teaches that a several mobile devices can provide hints to the other devices as to where the location signal is emitting from. This can ensure that the devices can obtain a signal from an aircraft based on the hints.     See paragraph 112-113 and 288 and claims 1-4 and the abstract of Klienbeck.


Franceschini is silent but Gong teaches “…velocity information (See paragraph 554 where the position of the uav and the velocity of the UAV can be provided in the communication data);
It would have been obvious for one of ordinary skill in the art before the time of the invention to combine the disclosure of Franceschini and the teachings of Gong since Gong teaches that in FIG. 40 a first UAV 4010a can communicate a message 4030 including a first flight regulation in the message and a geo-fence identification ID1 in the message and a second UAV 4020b also can provide a message 4030 that includes a second flight regulation and a second geo-fence indenticiation ID2. Also a base station can provide similar messages 4010b to each drone 4020a-b.     This is used to determine a speed and acceleration of the drones/target and to detect the drone’s speed and acceleration and position. Then a kinematic model of the motion can be taken to reveal a three dimensional velocity and acceleration of the object and so they avoid this area. This profile 4030 can be used for collision avoidance purposes that is highly accurate. Additionally, the drones can include an ad hoc flight control system without a centralized entity to provide a dynamic and low cost flight control system.   See paragraphs 793-803 and claims 1-28 of Gong.

Claims 9-13 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Pub. No: 2,175,290 A1 to Franceschini et al. (US20100085236A1) and in view of U.S. Patent Pub. No. US 2016/0292403 to Gong that was filed in 2015 and in view of Shaw and in view of Edge.  

Franceschini is silent but Gong teaches “… 9.    (Currently Amended) The method  (See paragraph 520 where a relative direction of the uAV to the air control system). 
It would have been obvious for one of ordinary skill in the art before the time of the invention to combine the disclosure of Franceschini and the teachings of Gong since Gong teaches that in FIG. 40 a first UAV 4010a can communicate a message 4030 including a first flight regulation in the message and a geo-fence identification ID1 in the message and a second UAV 4020b also can provide a message 4030 that includes a second flight regulation and a second geo-fence indenticiation ID2. Also a base station can provide similar messages 4010b to each drone 4020a-b.     This is used to determine a speed and acceleration of the drones/target and to detect the drone’s speed and acceleration and position. Then a kinematic model of the motion can be taken to reveal a three dimensional velocity and acceleration of the object and so they avoid this area. This profile 4030 can be used for collision avoidance purposes that is highly accurate. Additionally, the drones can include an ad hoc flight control system without a centralized entity to provide a dynamic and low cost flight control system.   See paragraphs 793-803 and claims 1-28 of Gong.

Franceschini is silent but Gong teaches “… 10. (Currently Amended) The method claim k wherein the
preparing the radio frame further includes providing information pertaining to one or more of:
status of a battery on the UAV; (see paragraph 690)
….
identity of the UAV; (see claims 1-28)
type of the UAV;
length of the UAV;
vehicle type of the UAV; (see claim 14)
capabilities of the UAV;
vehicle vendor of the UAV; (see claim 7) 
firmware utilized by the UAV;
software utilized by the UAV;
warnings or alerts from the UAV; and
operational mode of the UAV”.
It would have been obvious for one of ordinary skill in the art before the time of the invention to combine the disclosure of Franceschini and the teachings of Gong since Gong teaches that in FIG. 40 a first UAV 4010a can communicate a message 4030 including a first flight regulation in the message and a geo-fence identification ID1 in the message and a second UAV 4020b also can provide a message 4030 that includes a second flight regulation and a second geo-fence indenticiation ID2. Also a base station can provide similar messages 4010b to each drone 4020a-b.     This is used to determine a speed and acceleration of the drones/target and to detect the drone’s speed and acceleration and position. Then a kinematic model of the motion can be taken to reveal a three dimensional velocity and acceleration of the object and so they avoid this area. This profile 4030 can be used for collision avoidance purposes that is highly accurate. Additionally, the drones can include an ad hoc flight control system without a centralized entity to provide a dynamic and low cost flight control system.   See paragraphs 793-803 and claims 1-28 of Gong.

Franceschini discloses “11.    (Currently Amended) The method 
. (See FIG 1, where the transmitter on the first uav 180-1 provides a signal to the second uav and third uav 100-1 and 100-n; see paragraph 38 where this data is used for collision avoidance purposes )

    PNG
    media_image10.png
    893
    972
    media_image10.png
    Greyscale
Franceschini is silent but Gong teaches “…12.    (Currently Amended) The method (See FIG. 28 where the base station 2840 provides a radio message that certain drones are not permitted access to an airspace 2820a; see paragraph 869-890) ;
It would have been obvious for one of ordinary skill in the art before the time of the invention to combine the disclosure of Franceschini and the teachings of Gong since Gong teaches that in FIG. 40 a first UAV 4010a can communicate a message 4030 including a first flight regulation in the message and a geo-fence identification ID1 in the message and a second UAV 4020b also can provide a message 4030 that includes a second flight regulation and a second geo-fence indenticiation ID2. Also a base station can provide similar messages 4010b to each drone 4020a-b.     This is used to determine a speed and acceleration of the drones/target and to detect the drone’s speed and acceleration and position. Then a kinematic model of the motion can be taken to reveal a three dimensional velocity and acceleration of the object and so they avoid this area. This profile 4030 can be used for collision avoidance purposes that is highly accurate. Additionally, the drones can include an ad hoc flight control system without a centralized entity to provide a dynamic and low cost flight control system.   See paragraphs 793-803 and claims 1-28 of Gong.

Franceschini is silent but Gong teaches “…13.    (Currently Amended) The method information broadcast from the second UAV is via a direct peer-to-peer sidelink communication with the second UAV. (see paragraph 180; see FIG. 40 where the first drone can communicate with a second drone 4020b; see paragraph 799-805; see paragraph 926 where the mobile geofencing device can be an aerial vehicle);
It would have been obvious for one of ordinary skill in the art before the time of the invention to combine the disclosure of Franceschini and the teachings of Gong since Gong teaches that in FIG. 40 a first UAV 4010a can communicate a message 4030 including a first flight regulation in the message and a geo-fence identification ID1 in the message and a second UAV 4020b also can provide a message 4030 that includes a second flight regulation and a second geo-fence indenticiation ID2. Also a base station can provide similar messages 4010b to each drone 4020a-b.     This is used to determine a speed and acceleration of the drones/target and to detect the drone’s speed and acceleration and position. Then a kinematic model of the motion can be taken to reveal a three dimensional velocity and acceleration of the object and so they avoid this area. This profile 4030 can be used for collision avoidance purposes that is highly accurate. Additionally, the drones can include an ad hoc flight control system without a centralized entity to provide a dynamic and low cost flight control system.   See paragraphs 793-803 and claims 1-28 of Gong.

Claim 14 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Pub. No: 2,175,290 A1 to Franceschini et al. (US20100085236A1) and in view of U.S. Patent Pub. No. US 2016/0292403 to Gong that was filed in 2015 and in view of U.S. Patent No.: 9,882,640 B1 to Chaudhuri et al. that was filed in 2016 and in view of Shaw and in view of Edge.  

Franceschini is silent but Chaudhuri et al, teaches “…14.    (Currently Amended) The method claim 11 further comprising:
utilizing a timer (see col. 7, line 61 to col. 8, line 65);
It would have been obvious for one of ordinary skill in the art before the time of the invention to combine the disclosure of Franceschini and the teachings of Chaudhuri since Chaudhuri teaches that stale data can be discarded as erroneous.  In this manner, older stale broadcast data can provide an incorrect position solution and by discarding it in favor of recent data then a highly accurate position can be obtained.   See col. 7, line 61 to col. 9, line 1 of Chaudhuri. 

 

Claim 17 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Pub. No: 2,175,290 A1 to Franceschini et al. (US20100085236A1) and in view of U.S. Patent Pub. No. US 2016/0292403 to Gong that was filed in 2015 and in view of Shaw and in view of Edge.  

Franceschini is silent but Gong teaches “…17.    (Currently Amended) The method claim 1. wherein the transmitting the radio frame includes transmitting the radio frame using one or more communication protocol based on:
third generation (3G) radio communication; (see paragraph 193)
 fourth generation (4G) radio communication; (see paragraph 193) 
4G Long Term Evolution (LTE); (see paragraph 193)
fifth generation (5G) radio communication;
5G New Radio (NR or NX) radio communication;
802.11 radio communication;
802.15.4 radio communication;
wireless personal area network radio communication;
Internet of Things (IoT) radio communication; and low-power wide area network radio communication”.
It would have been obvious for one of ordinary skill in the art before the time of the invention to combine the disclosure of Franceschini and the teachings of Gong since Gong teaches that in FIG. 40 a first UAV 4010a can communicate a message 4030 including a first flight regulation in the message and a geo-fence identification ID1 in the message and a second UAV 4020b also can provide a message 4030 that includes a second flight regulation and a second geo-fence indenticiation ID2. Also a base station can provide similar messages 4010b to each drone 4020a-b.     This is used to determine a speed and acceleration of the drones/target and to detect the drone’s speed and acceleration and position. Then a kinematic model of the motion can be taken to reveal a three dimensional velocity and acceleration of the object and so they avoid this area. This profile 4030 can be used for collision avoidance purposes that is highly accurate. Additionally, the drones can include an ad hoc flight control system without a centralized entity to provide a dynamic and low cost flight control system.   See paragraphs 793-803 and claims 1-28 of Gong.

Claims 19 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Pub. No: 2,175,290 A1 to Franceschini et al. (US20100085236A1) and in view of U.S. Patent Pub. No. US 2016/0292403 to Gong that was filed in 2015 and in view of Shaw and in view of Edge.  

    PNG
    media_image3.png
    655
    839
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    742
    1012
    media_image4.png
    Greyscale
Franceschini discloses “19.    (Currently Amended) A computer-readable storage medium (UAV). cause the UAV to perform operations comprising: (see FIG. 4 where 1. The uav position and 2. The uav identification are provided and broadcast as a message in block 406 to other manned aircraft 200-m and to other drones 100-1 in FIG. 1 and 100-n) 
    PNG
    media_image5.png
    824
    1040
    media_image5.png
    Greyscale

determining, by the UAV. current geolocation of the UAV by communicating with a
geolocation service and utilizing the geolocation service to geolocate the UAV; (see FIG. 2 where the global positioning system 185 provides the GPS location to the GPS interface 110 and then this positional data is formatted to a message in block 120 and then it is amplified in power 170 and transmit via an antenna 180)
preparing, by the UAV. a radio frame that includes geolocation information identifying the current geolocation of the UAV. wherein the prepared radio frame is for a radio protocol; (see FIG. 2 where the global positioning system 185 provides the GPS location to the GPS interface 110 and then this positional data is formatted to a message in block 120 and then it is amplified in power 170 and transmit via an antenna 180; see paragraph 26-28)”
26-28) 
    PNG
    media_image6.png
    989
    809
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    691
    811
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    823
    1058
    media_image8.png
    Greyscale

Franceschini is silent but Shaw teaches “..of a 3rd Generation Partnership Project (3GPP) radio protocol; (see paragraph 33 where the radio network 112 can operated with 3gpp) and preparing by the uav optional information” (see FIG.4b where the drone id is provided to be next in queue or to enter a holding pattern) …”determining whether other vehicles are detected wherein only in the affirmative waypoint information is added to the optional information in the radio frame”. (see FIG. 4a where the drone is determined to be receiving in a message 1. The drone flight configuration, 2. Drone id, 3. Drone route, and 4. Priority of the drone; and if there is capacity available then the flight instructions are provided in block 424 however if there are no capacity available to the drone then the drones are put in a holding pattern and if high priority then the drone can proceed in blocks 402-412; see paragraph 36-38; see also message 118 and 130 where the message has packets with 1. Drone id, 2. The drone route 3. The drone priority and in block 130 4. the drone capacity and the number of active drones and 5. The active drone ids, and 6 the drone waiting in line)
It would have been obvious for one of ordinary skill in the art before the time of the invention to combine the disclosure of Franceschini and the teachings of Shaw since Shaw teaches that in FIG. 1-4 the drone can receive a message from the base station and a drone origin system. See elements 116, 118 and 130.  The message 118 and 130 has packets with 1. Drone id, 2. The drone route 3. The drone priority and in block 130 4. the drone capacity and the number of active drones and 5. The active drone ids, and 6 the drone waiting in line.  Additionally, the drones can include a traffic management system where by analyzing the message the drone can understand if they have to wait  or if the traffic is light and they can proceed. This provides an improved drone flight control system without a centralized entity to provide a dynamic and low cost flight control system that provides less traffic unless the drone is high priority uav.   See paragraphs 18-40 of Shaw.

The primary reference discloses “…preparing, by the UAV. other information associated (see FIG. 4 where 1. The uav position and 2. The uav identification are provided and broadcast as a message in block 406 to other manned aircraft 200-m and to other drones 100-1 in FIG. 1 and 100-n)”.
Franceschini is silent but Gong teaches “… with the UAV for inclusion in the radio frame; and (see claims 1-28 where the uav can provide information to other uavs including software update, a nationality, citizenship, impact energy etc)
It would have been obvious for one of ordinary skill in the art before the time of the invention to combine the disclosure of Franceschini and the teachings of Gong since Gong teaches that in FIG. 40 a first UAV 4010a can communicate a message 4030 including a first flight regulation in the message and a geo-fence identification ID1 in the message and a second UAV 4020b also can provide a message 4030 that includes a second flight regulation and a second geo-fence indenticiation ID2. Also a base station can provide similar messages 4010b to each drone 4020a-b.     This is used to determine a speed and acceleration of the drones/target and to detect the drone’s speed and acceleration and position. Then a kinematic model of the motion can be taken to reveal a three dimensional velocity and acceleration of the object and so they avoid this area. This profile 4030 can be used for collision avoidance purposes that is highly accurate. Additionally, the drones can include an ad hoc flight control system without a centralized entity to provide a dynamic and low cost flight control system.   See paragraphs 793-803 and claims 1-28 of Gong.

Franceschini discloses “…transmitting, by the UAV. the radio frame that includes the geolocation information and the other optional information to broadcast the current geolocation of the UAV”. (see FIG. 4 where 1. The uav position and 2. The uav identification are provided and broadcast as a message in block 406 to other manned aircraft 200-m and to other drones 100-1 in FIG. 1 and 100-n)”.

    PNG
    media_image1.png
    783
    798
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    998
    670
    media_image2.png
    Greyscale
Claim 1 The primary reference is silent but Edge ‘626 teaches  ‘…determining whether other vehicles are detected, wherein only in-he an affirmative, (see FIG. 8 where the target UE receives 801-804 assistance and in block 1408 the device receives assistance data 1408;   ) waypoint information is added to the optional information in the radio frame; (see claim 26 where the broadcast message provides assistance data for location services) and transmitting, by the UAV, the radio frame that includes the geolocation information and the optional information utilizing the 3GPP radio protocol (see paragraph  2-5 where the solutions can use 3GPP and 48-55) to broadcast the current geolocation of the UAV to another UAV”.  (see FIG. 4, where the PAD broadcast message is provided to another device)
It would have been obvious for one of ordinary skill in the art before the time of the invention to combine the disclosure of Franceschini and the teachings of EDGE since EDGE teaches that a broadcast message can provide location services to other devices.  The broadcast message can include 3GPP radio format.  The message can include in paragraph 40-41 assisted GPS, and AFLT to obtain a precise location of the device.    See paragraphs 55-60 of EDGE.


Claim 33 is cancelled.
Franceschini is silent but Gong teaches “…33.    (New) The method of claim 1, wherein the prepared radio frame is for a radio protocol of one of a 3rd Generation Partnership Project (3GPP) radio protocol, a WiFi radio protocol, a wireless personal area network protocol and a low-power wide-area network protocol”. (see paragraph 193)
It would have been obvious for one of ordinary skill in the art before the time of the invention to combine the disclosure of Franceschini and the teachings of Gong since Gong teaches that in FIG. 40 a first UAV 4010a can communicate a message 4030 including a first flight regulation in the message and a geo-fence identification ID1 in the message and a second UAV 4020b also can provide a message 4030 that includes a second flight regulation and a second geo-fence indenticiation ID2. Also a base station can provide similar messages 4010b to each drone 4020a-b.     This is used to determine a speed and acceleration of the drones/target and to detect the drone’s speed and acceleration and position. Then a kinematic model of the motion can be taken to reveal a three dimensional velocity and acceleration of the object and so they avoid this area. This profile 4030 can be used for collision avoidance purposes that is highly accurate. Additionally, the drones can include an ad hoc flight control system without a centralized entity to provide a dynamic and low cost flight control system.   See paragraphs 793-803 and claims 1-28 of Gong.
Claim 35 is cancelled.
Franceschini is silent but Gong teaches “…35.    (New) The computer-readable storage medium of claim 19, wherein the prepared radio frame is for a radio protocol of one of a 3rd Generation Partnership Project (3GPP) radio protocol, a WiFi radio protocol, a wireless personal area network protocol and a low-power wide-area network protocol”. (see paragraph 193)
It would have been obvious for one of ordinary skill in the art before the time of the invention to combine the disclosure of Franceschini and the teachings of Gong since Gong teaches that in FIG. 40 a first UAV 4010a can communicate a message 4030 including a first flight regulation in the message and a geo-fence identification ID1 in the message and a second UAV 4020b also can provide a message 4030 that includes a second flight regulation and a second geo-fence indenticiation ID2. Also a base station can provide similar messages 4010b to each drone 4020a-b.     This is used to determine a speed and acceleration of the drones/target and to detect the drone’s speed and acceleration and position. Then a kinematic model of the motion can be taken to reveal a three dimensional velocity and acceleration of the object and so they avoid this area. This profile 4030 can be used for collision avoidance purposes that is highly accurate. Additionally, the drones can include an ad hoc flight control system without a centralized entity to provide a dynamic and low cost flight control system.   See paragraphs 793-803 and claims 1-28 of Gong.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


 Claims 1 and 19 are rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by  U.S. Patent No.: US10999851B2 to Mallick that was filed on 3-25-16. 

    PNG
    media_image11.png
    686
    970
    media_image11.png
    Greyscale
In regard to claim 1, and 19, Mallick discloses “…1. (Currently Amended) A method for an Unmanned Aerial Vehicle (UAV) broadcasting geolocation information of the UAV, comprising: determining, by the UAV, current geolocation of the UAV by communicating with a geolocation service and utilizing the geolocation service to geolocate the UAV;  (see FIG. 10, where the vehicle ue can ask for a resource location associated allocation and then a radio resource is determined) preparing, by the UAV, a radio frame that includes geolocation information identifying the current geolocation of the UAV, (see col. 34, line 60) wherein the prepared radio frame is for a radio protocol of a 3rd Generation Partnership Project (3GPP) radio protocol;  (see col. 3, line 1-7) preparing, by the UAV, optional information associated with the UAV for inclusion in the radio frame; determining whether other vehicles are detected, wherein only in-he an affirmative, waypoint information is added to the optional information in the radio frame; (see col. 17, lines 1-col. 18, line 25) and transmitting, by the UAV, the radio frame that includes the geolocation information and the optional information utilizing the 3GPP radio protocol to broadcast the current geolocation of the UAV to another UAV.  (see col. 5, line 10-35 and 6, lines 1-45 where the broad cast can include other information including protocol error detection )
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668